 



EXHIBIT 10.11
SEVERANCE COMPENSATION AGREEMENT
          THIS AGREEMENT made the 1st day of April, 2002.
BETWEEN:
                    ABITIBI-CONSOLIDATED INC., a company amalgamated under the
laws of Canada
                    (the “Corporation”)
                    — and —
                    ALAIN GRANDMONT, an individual residing in the City of
Montreal, in the province of Québec
                    (the “Executive”)
RECITALS:

A.   The Executive is a senior officer of the Corporation and is considered by
the Board of Directors of the Corporation to be a valued employee of the
Corporation and has acquired outstanding and special skills and abilities and an
extensive background in and knowledge of the Corporation’s business and the
industry in which it is engaged.   B.   The Board of Directors recognizes that
it is essential and in the best interests of the Corporation and its
shareholders that the Corporation retain the continuing dedication of the
Executive to his office and employment.   C.   The Board of Directors further
believes that the past service of the Executive to the Corporation requires that
the Executive receive fair treatment, in the event of a change in control of the
Corporation.   D.   It is desirable to clarify the scope of the arrangements
under this Agreement.

          NOW THEREFORE in consideration of these premises and the mutual
covenants herein contained and in consideration of the Executive continuing in
office and in the employment of the Corporation, the Corporation and the
Executive hereby covenant and agree as follows:
April 1, 2002



--------------------------------------------------------------------------------



 



-2-

1.   Definitions

      In this Agreement,     (a)   “Agreement” means this agreement and all
schedules attached to this agreement, in each case as they may be restated,
amended or supplemented from time to time, and the expressions “hereof”,
“herein”, “hereto”, “hereunder”, “hereby”, and similar expressions refer to this
agreement and, unless otherwise indicated, references to sections are to
sections in this agreement;     (b)   “Annual Compensation” means the aggregate
of (i) the annual base salary of the Executive, payable by the Corporation as at
the end of the month immediately preceding the month in which the termination of
employment hereunder takes effect; and (ii) the greater of (A) the last bonus
payment earned by the Executive pursuant to the Key Executive Incentive Plan in
the fiscal year immediately preceding the termination of the Executive’s
employment hereunder; or (B) an amount equal to the average of the bonus
payments earned by the Executive pursuant to the Key Executive Incentive Plan in
the two fiscal years immediately preceding the termination of the Executive’s
employment hereunder;     (c)   “Change of Control” means any of:

  (i)   The acquisition, directly or indirectly and by any means whatsoever, by
any person, or by a group of persons acting jointly or in concert, of that
number of Voting Shares which is equal to or greater than 35% of the total
issued and outstanding Voting Shares immediately after such acquisition unless
another person or group of persons has previously acquired and continues to hold
a number of Voting Shares which represents a greater percentage than the
first-mentioned person or group of persons;     (ii)   The election or
appointment by any holder of Voting Shares, or by any group of holders of Voting
Shares acting jointly or in concert, of a number of members of the Board of
Directors of the Corporation equal to or greater than one third of the members
of the Board of Directors unless another holder or group of holders has
previously elected or appointed a greater number of members of the Board of
Directors and re-elects such greater number of members at the same time as the
first-mentioned holder or group of holders;     (iii)   Any transaction or
series of transactions, whether by way of reconstruction, reorganization,
consolidation, amalgamation, arrangement, merger, transfer, sale or otherwise,
whereby assets of the Corporation become the property of any other person (other
than a subsidiary of the Corporation) if such assets which become the property
of any other person have a fair market value (net of the fair market value of
any then existing liabilities of the Corporation assumed by such other person as
part of the same transaction) equal to 50%

      Canadian SCA-Alain Grandmont   April 1, 2002



--------------------------------------------------------------------------------



 



-3-

      or more of the Market Capitalization of the Corporation immediately before
such transaction; or

  (iv)   The completion of any transaction or the first of a series of
transactions which would have the same or similar effect as any transaction or
series of transactions referred to in paragraphs (i), (ii) and (iii) above;

  (d)   “Disability” means the mental or physical state of the Executive such
that:

  (i)   The directors of the Corporation, other than the Executive if he is a
director, unanimously determine that the Executive has been unable, due to
illness, disease, mental or physical disability or similar cause, to fulfil his
obligations as an employee or officer of the Corporation either for any
consecutive 6 month period or for any period of 12 months (whether or not
consecutive) in any consecutive 24 month period; or     (ii)   A court of
competent jurisdiction has declared the Executive to be mentally incompetent or
incapable of managing his affairs;

  (e)   “Good Reason” means:

  (i)   Without the express written consent of the Executive, the assignment to
the Executive of any duties materially inconsistent with his positions, duties
and responsibilities with the Corporation immediately prior to the date hereof
or any removal of the Executive from, or any failure to re-elect the Executive
to, material positions, duties and responsibilities with the Corporation, except
in connection with the termination of the Executive’s employment for Just Cause,
Disability or Retirement or as a result of the Executive’s death or by the
Executive other than for Good Reason;     (ii)   A reduction by the Corporation
in the Executive’s salary as in effect on the date hereof or as the same may be
increased from time to time;     (iii)   The failure by the Corporation to
continue in effect any incentive or compensation plan, or any pension, life
insurance, health and accident or disability plan in which the Executive is
participating at the date hereof, (or plans providing the Executive with
substantially similar benefits) unless such plans have been replaced by new
plans providing the Executive with benefits that are as good as or better than
the benefits provided in such plans, or the taking of any action by the Company
which would adversely affect the Executive’s participation in or materially
reduce the Executive’s benefits under any of such plans or deprive the Executive
of any material fringe benefit enjoyed by him at the date hereof;     (iv)   The
requirement that the Executive be based anywhere other than the Corporation’s
principal executive offices except for required travel on the Corporation’s
business to an extent substantially consistent with the

      Canadian SCA— Alain Grandmont   April 1, 2002



--------------------------------------------------------------------------------



 



-4-

      Executive’s present employment or travel obligations, or in the event the
Executive consents to any such relocation, the failure by the Corporation to pay
(or reimburse the Executive for) all reasonable moving expenses incurred by the
Executive or to indemnify the Executive against any excess in (A) the cost of a
principal residence in the new location which is comparable to the Executive’s
principal residence at the time of the relocation, over (B) the amount realized
by the Executive upon the sale of his principal residence at the time of the
relocation; or     (v)   Any reason which would be considered to amount to
constructive dismissal by a court of competent jurisdiction;

  (f)   “Just Cause” means wilful failure of the Executive to properly carry out
his duties after written notice by the Corporation of the failure to do so and
an opportunity for the Executive to correct the same within a reasonable time
from the date of receipt of such written notice from the Corporation, or theft,
fraud or dishonesty or material misconduct by the Executive involving the
property or affairs of the Corporation or the carrying out of the Executive’s
duties;     (g)   “Key Executive Incentive Plan” means any program adopted by
the Corporation from time to time with the intention of providing bonus or
similar compensation to the executives of the Corporation;     (h)   “Market
Capitalization of the Corporation” at any time means the product of (i) the
number of outstanding common shares of the Corporation at that time, and
(ii) the average of the closing prices for the common shares of the Corporation
on the principal securities exchange (in terms of volume of trading) on which
the common shares of the Corporation are listed at that time for each of the
last 10 days prior to such time on which the common shares of the Corporation
traded on such securities exchange;     (i)   “Person” means includes an
individual, partnership, association, body corporate, trustee, executor,
administrator, legal representative and any national, provincial, state or
municipal government;     (j)   “Retirement” means the retirement or early
retirement of the Executive in accordance with the terms of the Retirement
Agreement;     (k)   “Retirement Agreement” means any agreement between the
Corporation and the Executive, under which the Corporation agreed to pay the
Executive a retirement allowance following his retirement or early retirement
from employment with the Corporation, in accordance with the terms of that
agreement and including any amendments made from time to time to such agreement;
    (l)   “Stock Option Plans” means the Abitibi-Consolidated Inc. Stock Option
Plan and any similar plan of the Corporation under which the Corporation from
time to time

  Canadian SCA — Alain Grandmont   April 1, 2002



--------------------------------------------------------------------------------



 



-5-

      grants options to purchase Voting Shares of the Corporation and loans for
the purpose of exercising such options;     (m)   “Subsidiary” has the meaning
ascribed to it in the Canada Business Corporations Act, as in force on the date
hereof; and     (n)   “Voting Shares” means any securities of the Corporation
ordinarily carrying the right to vote at elections of directors.

2.   Scope of Agreement

          The parties hereto intend that this Agreement set out their respective
rights and obligations in certain circumstances in which the Executive’s
employment is terminated. This Agreement does not purport to provide for any
other terms of the Executive’s employment with the Corporation.

3.   Position, Duties and Responsibilities of Executive

          The Executive shall continue to have the responsibilities and powers
that he currently has or such other responsibilities and powers as he and the
Corporation may from time to time agree upon. The Executive shall devote the
whole of his working time to the Executive’s duties and shall use his best
efforts to promote the interests of the Corporation.

4.   Termination of Employment by the Corporation for Just Cause

          The Corporation may terminate the Executive’s employment at any time
without notice or further obligations to the Executive under this Agreement for
reasons of Just Cause. Notwithstanding the foregoing, the Executive shall not be
deemed to have been terminated for Just Cause unless and until there has been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board of Directors of the Corporation (excluding the Executive if the Executive
is at that time a director of the Corporation) at a meeting of the Board called
and held for the purpose (after reasonable notice to the Executive and an
opportunity for the Executive, together with his legal counsel, to be heard
before the Board), finding that in the good faith opinion of the Board the
Executive was guilty of conduct constituting Just Cause and specifying the
particulars thereof. The effective date of any termination pursuant to this
section shall be the date on which such resolution is given to the Executive.

5.   Termination of Employment by the Corporation Without Just Cause or by the
Executive for Good Reason

          If at any time within two years following a Change of Control the
Executive’s employment is terminated, (a) by the Corporation other than for Just
Cause or (b) by the Executive in response to a Good Reason, the following
provisions shall apply:

  Canadian SCA —Alain Grandmont   April 1, 2002



--------------------------------------------------------------------------------



 



-6-

  (a)   The Executive shall be entitled to receive, and the Corporation shall
pay to the Executive, immediately following termination, a cash amount equal to
three times the Annual Compensation of the Executive less required statutory
deductions;     (b)   The Executive shall continue to receive until the earlier
of (i) three years after the date of termination or (ii) receipt of equivalent
benefits from a new employer, all group benefits including health, dental, life
and car allowance (excluding all maintenance and operating expenses) other than
disability insurance benefits on the scale provided by the Corporation to the
Executive as at the date of termination or in lieu of such continued coverage,
the Executive shall be entitled to receive a cash amount equal to the value to
the Executive (as determined by a chartered accountant or firm of chartered
accountants acceptable to the Corporation and the Executive) of such coverage
for such period of time;     (c)   The Executive will also be entitled to
receive on termination the normal and any supplementary pension benefits in
effect on the date of termination according to the terms of the Corporation’s
registered pension plans and the Retirement Agreement or according to similar
provisions of any successor plan, of which the Executive is a member at the date
of termination (the “Retirement Plans”). The Executive’s total pension
entitlement and retirement options will be determined on the basis that the
Executive had three years of credited service and age under the Retirement Plans
at his date of termination of employment (over and above his actual years of
credited service as otherwise determined). In addition, such additional years of
service shall be included for the purpose of determining final or best average
earnings assuming that the Executive’s monthly rate of salary at date of
termination would have continued unchanged during the period of additional
service. For Retirement Plans that include performance bonuses in the definition
of pensionable earnings, the average of the highest three actual bonuses earned
in the five years immediately prior to the date of termination shall be used for
calculating the bonuses for each year during the severance period used for the
purpose of determining final or best average earnings. Any portion of the total
pension entitlement of the Executive not eligible to be paid under provisions of
the registered pension plans of the Corporation shall be payable as
supplementary payments in accordance with the Retirement Agreement;     (d)   if
at the date of termination of the Executive’s employment, the Executive holds
options for the purchase of shares under the Stock Option Plans, all options so
held shall, unless the Executive has breached the terms of section 13 hereof,
(i) immediately vest to the extent they have not already vested at such date and
(ii) continue to be held, in both cases, notwithstanding the terms of the Stock
Option Plans, on the same terms and conditions as if the Executive continued to
be employed by the Corporation;

  Canadian SCA — Alain Grandmont   April 1, 2002



--------------------------------------------------------------------------------



 



-7-

  (e)   If at the date of the termination of the Executive’s employment, the
Executive owes any money to the Corporation pursuant to loans to the Executive
for the purchase of shares under the Stock Option Plans or for assisting the
Executive to purchase property, such loans shall, notwithstanding the terms of
any other agreement between the Corporation and the Executive respecting these
loans, be repayable by the Executive in the same manner and at the same time as
if the Executive continued to be employed by the Corporation following such
termination, provided that if the Executive has breached the terms of section 13
hereof, the loans shall become immediately due on the date of such breach and
shall be repaid forthwith.

For greater certainty, this section 5 applies with respect to each Change of
Control until this Agreement has been terminated in accordance with section 14
hereof. In addition, with respect to a particular Change of Control, this
section 5 expires two years following such Change of Control unless this
Agreement is otherwise terminated in accordance with section 14 hereof. This
section 5 does not apply in the event of the termination of the employment of
the Executive as a result of death, Disability or Retirement or by the Executive
otherwise than in response to a Good Reason or by the Corporation for Just
Cause. If the Executive or the Corporation intend to terminate the Executive’s
employment as contemplated in this section, the party having such intention
shall give the other notice thereof and the effective date of such termination
shall be the date on which such notice is given to the other party.

6.   Disability

          In the event of Disability of the Executive, this Agreement may be
terminated by the Corporation on thirty days’ notice. Notwithstanding anything
contained in this Section 6, the Executive shall be entitled to all benefits
provided under the disability and pension plans of the Corporation applicable to
the Executive at the date of this Agreement.

7.   No Obligation to Mitigate

          The Executive shall not be required to mitigate the amount of any
payment or benefit provided for in section 5 of this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided for in
section 5(a) be reduced by any compensation earned by the Executive as a result
of employment by another employer after termination or otherwise.

8.   Binding on Successors

  (a)   The Corporation will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Corporation, by agreement in form and
substance satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession had taken
place. Failure of the Corporation to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Corporation on the same
terms and conditions as the Executive would be entitled hereunder if the

    Canadian SCA — Alain Grandmont   April 1, 2002



--------------------------------------------------------------------------------



 



-8-

      Executive terminated his employment for Good Reason. As used in this
Agreement, “Corporation” shall mean the Corporation as hereinbefore defined and
any successor to its business and/or assets as aforesaid which executes and
delivers the agreement provided for in this section 8 (a) or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.

  (b)   This Agreement shall ensure to the benefit of and be enforceable by the
Executive’s successors or legal representatives but otherwise it is not
assignable. If the Executive should die while any amounts would still be payable
to the Executive hereunder if the Executive had continued to live, all such
amounts unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive’s estate.

9.   Expenses

          The Corporation agrees to pay all legal fees and expenses incurred by
the Executive as a result of the termination of his employment in circumstances
covered by this Agreement (including all such fees and expenses, if any,
incurred in contesting or disputing any such termination or in seeking to obtain
or enforce any right or benefit provided by this Agreement).

10.   Entire Agreement

          Except for the Executive’s rights to continued participation in the
Corporation’s employee benefit plans, including, without limitation, the
Corporation’s Stock Option Plans, this Agreement constitutes the entire
agreement between the parties hereto pertaining to the subject matter hereof and
superceedes and replaces the terms of the Prior Agreements. Upon execution of
the present Agreement, the Prior Agreements will be of no further force or
effect. No amendment or waiver of this Agreement shall be binding unless
executed in writing by both parties hereto.

11.   Confidential Information

          In the event of termination of employment of the Executive, the
Executive agrees to keep confidential all information of a confidential or
proprietary nature concerning the Corporation, its subsidiaries and affiliates
and their respective operations, assets, finances, business and affairs and
further agrees not to use such information for personal advantage, provided that
nothing herein shall prevent disclosure of information which is publicly
available or which is required to be disclosed under appropriate statutes, rules
or law or legal process.

12.   Choice of Law

          This Agreement shall be governed and interpreted in accordance with
the laws of the Province of Québec and the courts of the Province of Québec
shall be the sole and proper forum with respect to any suits brought with
respect to this Agreement. The present agreement has been drafted in English at
the request of the Executive. La présente entente a été rédigée en anglais à la
demande de l’employé.

  Canadian SCA — Alain Grandmont   April 1, 2002



--------------------------------------------------------------------------------



 



-9-

13.   Non-Competition

          The Executive agrees that in the event of his termination of service
with the Corporation under Section 5 of this Agreement, the Executive will not
for a period of 2 years beginning on the date of such termination, without
written approval of the Board of Directors, undertake or carry on, either alone
or in partnership, or either on his own account or on behalf of or as agent or
employee or director of any person or persons, firm or corporation (other than
the Corporation), or be employed or interested or engaged (other than as a
holder of securities of not more than five percent (5%) of the stock or equity
of any corporation the capital stock of which is publicly traded) in any
business in competition with that carried on by the Corporation at the date of
termination.

14.   Notices

          Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be given by prepaid first-class mail, by
facsimile or other means of electronic communication or by hand-delivery as
hereinafter provided. Any such notice or other communication, if mailed by
prepaid first-class mail at any time other than during a general discontinuance
of postal service due to strike, lockout or otherwise, shall be deemed to have
been received on the fourth business day following the sending, or if delivered
by hand shall be deemed to have been received at the time it is delivered to the
applicable address noted below either to the individual designated below or to
an individual at such address having apparent authority to accept deliveries on
behalf of the addressee. Notice of change of address shall also be governed by
this section. In the event of a general discontinuance of postal service due to
strike, lock-out or otherwise, notices or other communications shall be
delivered by hand or sent by facsimile or other means of electronic
communication and shall be deemed to have been received in accordance with this
section. Notices and other communications shall be addressed as follows:
(a) If to the Executive:
Alain Grandmont,
Senior Vice-President, Value-Added Paper Operations
(b) If to the Corporation:
Abitibi-Consolidated Inc.
Att. Jacques Vachon
1155, Metcalfe Street, Suite 800
Montréal (Qu#233;bec) H3B 5H2
Attention:   Chairman of the H.R.C.C.
Telecopier:  (416)367-3549

  Canadian SCA — Alain Grandmont   April 1, 2002



--------------------------------------------------------------------------------



 



-10-

15.   Termination

          This Agreement shall terminate immediately on the occurrence of any of
the following events: (i) the date of death of the Executive; (ii) voluntary
resignation by the Executive from the Corporation otherwise than in response to
a Good Reason; (iii) the giving of notice by the Corporation in the event of
Disability as contemplated by section 6 hereof; (iv) termination for Just Cause;
(v) termination of employment of the Executive at any time when there has been
no Change of Control or more than two years after the immediately preceding
Change of Control; or (vi) satisfaction by the Corporation of its obligations
under section 5 of this Agreement in the event of termination of the Executive
in the circumstances contemplated by section 5.

16.   Copy of Agreement

          The Executive hereby acknowledges receipt of a copy of this Agreement
duly signed by the Corporation.
          IN WITNESS WHEREOF the parties hereto have duly executed and delivered
this Agreement.

                    ABITIBI-CONSOLIDATED INC.
          By:   /s/ John Weaver             John Weaver            President and
Chief Executive Officer                      /s/ John A. Tory           John A.
Tory          Chairman of the H.R.C.C.                Witness:  (name
unrecognizable)   /s/ Alain Grandmont           Alain Grandmont          Senior
Vice-President, Value-Added Paper Operations     

Canadian SCA — Alain Grandmont   April 1, 2002

 